IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-33,162-11


EX PARTE ROBERT V. MARTINEZ, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2002CR7012 IN THE 186TH JUDICIAL DISTRICT COURT
FROM BEXAR COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded nolo contendere to robbery
and was sentenced to five years' imprisonment. 
	Applicant alleges that he is being improperly confined past his maximum discharge date, that
his time credits are being improperly calculated, that he is receiving ineffective assistance of counsel
from State Counsel for Offenders in time credit matters, and that his classification as ineligible for
street time credits, mandatory supervision, and restoration of previously earned good time and work
time credits is a violation of his constitutional rights.   On, March 24, 2010, the trial court made
findings of fact and conclusions of law.  The trial court recommended that relief be denied in part
and dismissed in part.
	This Court has reviewed the record with respect to the allegations made by Applicant.  We
adopt the trial court's findings and conclusions of law, except for conclusion number 4, in which the
trial court recommends dismissing Applicant's ineffective assistance of counsel claim.   We agree
with the trial court that Applicant's claim is without merit, but believe that the appropriate
disposition is to deny, rather than dismiss the claim.  Based upon the trial court's findings and
conclusions and our own review, we deny relief.
 
Filed: April 28, 2010
Do not publish